The State of




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 21, 2014

                                      No. 04-14-00285-CR

                                     Jason Clay DOTSON,
                                           Appellant
                                               v.
                                     The STATE of Texas,
                                           Appellee

                  From the 379th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2012CR10439
                           Honorable Ron Rangel, Judge Presiding

                                         ORDER
        The record in this appeal is complete except for a seventy-page volume of the reporter’s
record. On August 20, 2014, the reporter, Herminia Torres, filed a notification of late record,
stating she has not filed the volume because appellant has not paid or made arrangements to pay
the reporter’s fee to prepare the record and appellant is not entitled to the record without paying
the fee. See TEX. R. APP. P. 34.6(b), 35.3(b).

        We therefore order appellant to provide written proof to this court by September 2,
2014 that either (1) the reporter’s fee has been paid or arrangements satisfactory to the reporter
have been made to pay the reporter’s fee or (2) appellant is entitled to the record without
prepayment of the reporter’s fee. See TEX. R. APP. P. 35.3(b). If appellant fails to respond within
the time provided, appellant’s brief will be due September 22, 2014, and the court will only
consider those issues or points raised in appellant’s brief that do not require a reporter’s record
for a decision. See TEX. R. APP. P. 37.3(c).


                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of August, 2014.


                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court